Case 16-13345-amc         Doc 33      Filed 07/24/19 Entered 07/24/19 12:18:08                      Desc Main
                                      Document     Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                                   Case No. 2:16—bk—13345

   RAF IQ MATEEN,                                           Chapter 7

                     Debtor


       ORDER REOPENING CHAPTER 7 BANKRUPTCY CASE1 VACATING THE
    DISCHARGE AS TO WELLS FARGO HOME MORTGAGE AND EXTENDING THE
               TIME TO FILE A REAFFIRMATION AGREEMENT

            AND NOW, this       day   of June, 2019,   upon consideration   of the Motion of debtor, Raﬁq

  Mateen (“Debtor”), t0 (1) reopen this Chapter 7 case pursuant to       11   U.S.C.   §   350(b) and

  Bankruptcy Rule 5010, (2) vacate the discharge       as   to Wells Fargo Home Mortgage; and (3)

  extending the time to ﬁle a Reafﬁrmation Agreement that was executed prior to the date that the

  Debtor received a discharge, but was not ﬁled with the Bankruptcy Court prior to discharge. It

  appears that the Debtor is entitled to the   relief sought. Accordingly, it   is hereby ORDERED that

  the motion is granted. More speciﬁcally, it is ordered that (1) this Chapter 7 Bankruptcy case is

  reopened, (2) the discharge as to Wells Fargo Home Mortgage is vacated; and (3) the time to ﬁle

  the Reafﬁrmation Agreement is extended by the Court; and it is further

            ORDERED that the deadline for the Debtor to ﬁle the document described above is

  extended through    ’22? t    ,   30         ,   201:1



                                                             ASHEL‘Y’M.   N
                                                             US. BANKRUPT                   GE
